Citation Nr: 1142193	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Des Moines, Iowa that, in relevant part, denied the Veteran's claim.

On his Form 9 appeal, the Veteran requested a Travel Board hearing.  Subsequently, the Veteran formally withdrew his request for a hearing in writing.  Based thereon, his request for a Board hearing is considered withdrawn.

The Veteran's claim was remanded by the Board in September 2010 for additional development.  The requested development having been completed, the matter again is before the Board.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a low back disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In that regard, the Board notes that the Veteran claims to have been involved in a car accident in approximately January 1967, after which he was taken by ambulance to the Naval Air Station (NAS) infirmary at Corpus Christi, Texas.  No such records have been associated with the claims file, despite multiple attempts by the RO to obtain such records through the National Personnel Records Center (NPRC).  The Board has considered the arguments of the Veteran's representative that another remand is required to confirm where the Veteran was hospitalized and to obtain those records.  The Board finds that a remand for this reason would be of no benefit to the Veteran, as the Veteran has explicitly stated that he was taken to the NAS infirmary after the accident and released the next day and multiple attempts have been made to obtain such records through the NPRC.  Moreover, the Board notes that the NAS infirmary was located at the Veteran's duty station where his service treatment records would have been maintained during his service at that facility.  As such, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board notes that records from several private treatment providers have been associated with the claims file, to the extent available.  The Veteran has not otherwise indicated any private records that he wanted VA to obtain or that he believed would be relevant to his claim.  Thus, the Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claim, which VA has not sought.

In addition, records indicate that the Veteran is on medical retirement and in receipt of Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  In general, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits, and there is a potential that such records are relevant to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, however, the evidence of record indicates that the Veteran's retirement and subsequent receipt of SSA benefits are due to a brain tumor and not his low back disability.  As such, the Board finds that a remand to obtain any existing SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in October 2010.  The examiner concluded that it was less likely than not that the Veteran's current low back disability was related to his military service.  In reaching that decision, the examiner considered the Veteran's reported history, his current symptoms, review of the available private and VA treatment records, and a physical examination.  The examiner provided a sufficient rationale for the opinions expressed.  Based on the foregoing, the Board finds the October 2010 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

The Board has considered the arguments of the Veteran's representative that the October 2010 VA examination is inadequate because the examiner concluded that if the Veteran had suffered a back injury in service he would not have been able to remain in service and do 3 tours in Vietnam or work as a heavy equipment operator for many years after service.  The Veteran's representative argues that this conclusion of the examiner fails to account for possible aggravation of an in-service injury as a result of post-service operation of heavy equipment.  The Board disagrees.  As will be discussed in greater detail below, the Board finds that the October 2010 VA examination report clearly contemplated causation and aggravation in the opinion rendered.  The examiner provided multiple bases for the conclusion that his current low back disability was more likely caused by some incident or incidents after service, based on the Veteran's representations during initial treatment for back problems and his multiple post-service injuries to his back.  As such, the Board finds the October 2010 VA examination report adequate and a remand for clarification or additional consideration unnecessary.

Based on the October 2010 VA examination report and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, however, there is no presumed service connection because arthritis of the low back was not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for his claimed disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a low back disability as a result of his military service.  Specifically, the Veteran alleges he injured his low back in a car accident in approximately January 1967, for which he was kept in the NAS infirmary overnight for observation, and thereafter used crutches and then a cane for an extended period of time.  The Veteran indicates that his back problems slowly improved after the accident, but that he experienced intermittent low back pain and problems from service.

As an initial matter, the Board notes that the Veteran's service treatment records are silent as to any complaints of or treatment for any back pain or condition.  The Veteran's entrance and separation examinations both found a normal spine on examination and there is no indication that the Veteran reported any problems with his back at the time of separation from service.

After service, the first complaints of low back problems of record are from private treatment records in January 1995.  At that time, the Veteran reported problems with the back in the area of L3-L5 that, while the records are somewhat illegible may have involved problems with low back extension.  From June 1996, the Veteran was seen fairly regularly for stiffness and tightness in the low back, with some radiation to the lower extremities, that was characterized as lumbago, sciatica, or thoracic or lumbosacral neuritis or radiculitis unspecified.  

During treatment for other medical problems in December 1998, a private treatment record noted a long standing history of low back pain, lumbosacral arthritis, and pain and numbness in both legs and hips.

In March 1999, the Veteran reported constant lumbar and sciatic pain.  In a separate March 1999 record, the Veteran was diagnosed with chronic low back pain.  In August 1999, the Veteran reported problems after running a machine over rough terrain the previous day.  In September 1999, the Veteran indicated that his entire spine was tight as he had to walk a narrow plank on a bridge to work.  In August 2000, the Veteran stated that constantly looking over his shoulder while operating a forklift was causing neck and back problems.  A September 2000 chest x-ray showed spondylitic thoracic vertebra.  In September 2001, the Veteran experienced pain and tightness in the neck and low back after making a wrong turn of the head at work.  Later that month, the Veteran reported soreness in the low back after working on a water pump the previous night.  

In October 2001, during treatment for right hip pain, the examiner noted a history of low back injury and intermittent problems with spasms and pain in the hips.  The Veteran also reported low back pain.  Another October 2001 treatment record for unrelated bilateral buttock and thigh pain noted a long-standing history of low back discomfort.

In December 2002, the Veteran indicated that he had fallen over a wheel well and twisted his low back.

A December 2005 treatment record noted a normal, unassisted gait, with normal muscle tone and strength in the upper and lower extremities.  Similar findings were made in July 2006. 

In August 2006, the Veteran indicated that a compactor machine tipped over and threw him off, but that he was able to roll away before the compactor fell on him.  The Veteran reported pain in his left hip.  On examination, he was able to flex and extend the spine and ambulate without noted problems.  The examiner also noted a history of low back pain and right hip pain.  A subsequent August 2006 VA treatment record indicated slight tenderness of the left hip with ambulation, but the musculoskeletal examination otherwise was unremarkable.

In approximately August 2007, the Veteran first reported ongoing chronic low back pain from service.  From that time, he consistently reported continuity of low back problems from service.  X-rays from August 2007 showed Grade 1 L3-L4 retrolisthesis and moderate degenerative changes of the lumbosacral spine.  A September 2007 VA treatment record again noted chronic low back pain from service.  In February 2008, the Veteran reported a fall that injured his back and tailbone.

The Veteran was afforded a VA examination in October 2010.  The examiner noted review of the claims file.  The examiner extensively discussed the normal separation examination and the Veteran's post-service medical evidence, including the multiple notations of post-service workplace injuries.  A July 2009 MRI showed multi-level degenerative disc disease, with additional spinal canal and foramen narrowing.  July 2009 x-rays also showed degenerative disc disease of the lumbar spine.  An August 2009 EMG study, however, was normal.  The examiner noted the Veteran's contention of a back injury in 1967, but indicated that the Veteran had difficulty communicating due to a brain tumor.  The Veteran claimed to have been in a car accident outside the NAS in Corpus Christi, Texas while a front seat passenger in a car going 115 miles per hour that was going down an incline when it turned 180 degrees and struck a retaining wall and ended up in a lagoon.  The Veteran stated that he hyperextended his back in the accident, after which he exited the car and was taken to the emergency room at NAS by ambulance.  He indicated that "not much" was done for him at NAS after the accident and could not remember much of the incident except that he was kept overnight and left on crutches.  The Veteran stated that he could not remember what problems he was having with his back at the time of the accident.  After service, the Veteran noted running heavy road equipment for almost 40 years.  He believed that surgery for his back was recommended within 1 to 2 years of separation from service, but that he declined due to the associated risks.  The Veteran stated that he was forced to sleep on a hard floor for 3 months due to his back and that he had to force himself to go to work.  He indicated frequent significant pain in the lumbar region.  The Veteran reported multiple post-service fights in which he was beaten up, but did not recall additional back injury.  Over the years, the Veteran experienced intermittent back pain up to several times per week due to sitting or moving wrong.  The Veteran stated that he believed the pain was now more severe due to the development of arthritis.  He indicated a decline in range of motion of about 25 percent.  It was noted that the Veteran's wife recalled him having back problems as long as she could remember.  

After physical examination, the examiner diagnosed multilevel degenerative disc disease with moderate spinal canal narrowing at the L4-L5 level; severe left neural foramen narrowing at L4-L5; moderate bilateral neural foramen narrowing at L3-L4; chronic low back pain as a result of these degenerative changes.  As to etiology, the examiner concluded that it was less likely than not that the current low back disabilities were caused or a result of the Veteran's service, include his reported 1967 motor vehicle accident.  The examiner noted that the Veteran's service treatment records did not document a motor vehicle accident, but that he was treated for a urethral problem the same year.  In addition, the Veteran's more recent treatment records, only following the filing of his claim for benefits, indicated back pain since service.  The rationale for the examiner's conclusion was (1) if the Veteran had sustained any significant injury to his back after the motor vehicle accident in 1967, he would not likely have been able to remain in the service, do 3 tours in Vietnam, and work as a heavy equipment operator for numerous years; (2) earlier records concerning his back do not relate it to any injury in the service; (3) service treatment records are absent  for any record of a back injury or motor vehicle accident; and (4) the Veteran had other injuries to his back since service.

This evidence reflects that the Veteran does have a current diagnosis of degenerative disc disease and other disabilities of the lumbar spine.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current low back disabilities were incurred in or aggravated by his military service.  

In that regard, the Board finds the October 2010 VA medical opinion to be credible, competent, and probative.  The reviewer considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's low back disabilities were not caused by or a result of his military service, to include the claimed 1967 car accident.  Further, a complete and thorough rationale is provided for the opinion rendered.  The examiner's conclusion is fully explained and consistent with the credible evidence of record.  The examiner clearly concluded that the Veteran did not incur a chronic low back disability during his military service, but that his current disability developed at some point after service and more likely was the result of his post-service injuries or numerous years working as a heavy road equipment operator.  As such, the VA examiner did discuss and conclude that the Veteran's current low back disabilities were not caused or aggravated by his military service.

The Board acknowledges the Veteran's contentions during the October 2010 VA examination that surgery on his back was recommended within a year or two after separation from service and that he also was told years later that his back disability was an "old injury."  The Board also acknowledges the Veteran's assertions, as well as those of his wife, that his current low back problems began in service and continued to the present. 

As noted above, the Veteran and these individuals certainly can attest to factual matters of which they have first-hand knowledge, such as the Veteran's involvement in a car accident in 1967 and subsequent subjective complaints of pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Given the corroborating statement from the Veteran's friend, the Board accepts as credible the report that the Veteran was involved in a car accident in 1967 and that he was taken by ambulance from the accident.  

However, the Board finds the assertions of the Veteran and his wife that this was due to a back injury, and that his chronic back complaints had their onset at that time and continued thereafter, to not be credible.  As noted above, no complaints or findings of any chronic back problems were noted in the Veteran's service treatment records, to include at separation, and the record reflects that he subsequently worked in a physically demanding position for approximately 40 years following service.  The record does contains numerous instances of treatment from 1995 to 2006; however, during that time, no reference at all was made to a back injury having been sustained in service.  It was not until 2007, when filing his claim for compensation, that the first report that his complaints had their onset in service appears in the record.   

The Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints in service or for many years after service.  Rather, the Board is relying on the fact that the Veteran is documented as having complained of back problems regularly for over a decade prior to filing his claim, during which time he reported several injuries to the back but made no mention whatsoever of having sustained any back injury in service or of having had back problems since his military service.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but instead, it contains substantial documentation pertaining treatment for a back disability that fails to support a history of having sustained a back injury in service.  Under such circumstances, the Board finds that the facts of this case are distinguishable from Buchanan, and that current assertions by the Veteran and his wife that his chronic back complaints had their onset in service and continued thereafter are not credible.

In summary, the Board concludes that there is no credible lay evidence of a continuity of symptomatology since service and no competent medical evidence linking the claimed disability to service.  As noted, no medical professional has attributed the Veteran's current low back disabilities to his military service; indeed, the only competent medical opinion of record concludes that such a link was less likely than not.  As noted, the January 2009 VA examiner specifically considered the Veteran's reports of low back problems since the 1967 car accident, but concluded that such car accident or other incident of service less likely as not caused or aggravated his current low back disability, based on multiple factors discussed above.  The VA examiner provided a thorough rationale for this opinion.  As such, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


